DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 12/27/19 are objected to because the figures include heavily shaded images that render the elements of the drawings difficult to discern from each other. Shading is permitted, but solid black shading areas are not permitted, except when used to represent bar graphs or color (see MPEP 608.02 V(m)). The drawings also include hand-written reference characters and lines that may be difficult to discern, and the interaction of the reference lines with the heavily shaded images is generally unclear. Although not required, the use of a computer-aided drawing program is recommended to ensure adequate clarity. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the hinged gate including a side cover is connected” in line 4, which includes a minor grammatical error. A recommended correction is to instead recite “the hinged gate including a side cover that is connected”, or a similar recitation.
Claim 1 recites “the first end” in line 7 and “the second end” in line 9. Given that the first end and the second end are introduced in the same paragraph as the recitations in lines 7 and 9, these ends are understood to be the first end and the second end of the body, but “a first opposing end and a second opposing end of the hinged gate” are previously introduced in lines 3-4. To ensure appropriate consistency, the recitations in lines 7 and 9 should be replaced with “the first end of the body” and “the second end of the body”, respectively.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, respectively, and over claims 8-14, respectively, of U.S. Patent No. 10,549,793. Although the claims at issue are not identical or coextensive in scope, they are not patentably distinct from each other because the claims of the reference application recite substantially identical or equivalent limitations as those of the corresponding claims of the instant application. It is noted that where the limitations of the reference application are not identical, they recite limitations that are considered to be substantially equivalent to those of the instant application--e.g. “a spring” as recited in claim 8 of the reference application is substantially equivalent to “a latch biasing member” as recited in claim 9 of the instant application, and “opposing lateral sides” as recited in claim 8 of the reference application is substantially equivalent to “a first opposing end and a second opposing end” as recited in claim 8 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “a first release mechanism” in line 8 and “a second release mechanism” in line 10, but later recites “the release mechanism” in line 16. It is unclear which release mechanism is being referenced in line 16, or if both of the release mechanisms are being further limited.
Claim 1 recites “the opening” in line 16. There is insufficient antecedent basis for this limitation. It is noted that “a guide slot” in the side cover is previously introduced in lines 5-6--for the purposes of this Office Action, the recitation “the opening” is presumed to be the same as the “guide slot”.
Claim 6 recites “the first and second ends are positioned at opposing ends of a tailgate”. Claim 1 previously introduces “a hinged gate” having “a first opposing end and a second opposing end”, as well as “a body portion having a first end and a second end”. The limitation in claim 6 is unclear as to which first end and second end is being referenced (the ends of the hinged gate or the ends of the body portion). The introduction of “opposing ends of a tailgate” is further unclear--as best understood, the application only discloses a single gate member. Is there a difference between the “hinged gate” and the “tailgate”? There does not appear to be support for separate gates, and it is not clear how the hinged gate is distinguished from a tailgate.
Claim 7 recites “the first position”. There is insufficient antecedent basis for this limitation.
Claim 15 recites “the side cover” in line 19. There is insufficient antecedent basis for this limitation, as the claim only introduces “a cover”, not “a side cover”. The recitation of “a cover” in line 18 should be amended to recite “a side cover”, or the recitation of “the side cover” in line 19 should be amended to recite “the cover”.
Claims 2-5 and 16-20 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kraenzle (U.S. Patent No. 7,651,141) in view of Peters (U.S. Patent No. 1,453,282).
Regarding claim 1, Kraenzle discloses: A handle (154) for a latch mechanism (100) for releasably securing a hinged gate (102) to first and second latches (128; column 3, lines 21-23 discloses a first latch mechanism including a latch 128 at a first side 105 and a second latch mechanism at the second side 107), the hinged gate having a front wall (the front wall is the outwardly facing wall shown best in Figure 11) and a rear wall (the rear wall is the opposite, inwardly facing wall shown in at least Figure 3) that extend between a first opposing end (105) and a second opposing end (107) of the hinged gate [FIG. 11], the hinged gate including a side cover (the side cover is defined by the edge wall of the hinged gate 102, in which the through-hole defined at 137 is positioned, shown in at least Figures 3 and 8) is connected to the first opposing end and structured to extend between the front wall and rear wall [FIGS. 3, 8], the handle comprising:
a body portion (main body of the handle including the handle structure, the rods 148, 150, and the legs 172) having a first end and a second end (the ends of the handle are defined by legs 172 extending from either side of the handle, shown in at least Figure 8), the first end having a first retention arm (the retention arm is defined by the section 148 of the rod 136 and the corner section of the keeper 132 formed in part by the keeper surface 134 that engages the latch) and a first release mechanism (164), the first retention arm configured for a locking engagement with the first latch [FIG. 7], the second end having a second retention arm and a second release mechanism (the second side 107 includes a latch mechanism 100 symmetrical to the first side including a corresponding second retention arm defined by the opposite section 150 of rod 136 
wherein, when the body portion is being pivotally displaced, the first and second release mechanisms are adapted to pivotally displace the first and second latches to release the first and second retention arms from the locking engagements with the first and second latches (column 5, line 59-column 6, line 9) [FIGS. 4-7].
Kraenzle does not disclose a guide slot/opening in the side cover through which the release mechanism is slidably guided.
Nonetheless, Peters discloses a latch mechanism comprising a gate with a side cover (2) having a guide slot/opening (the slot is defined at the rear section 2a of the side cover, shown in Figure 2; see annotated drawing below), wherein a release mechanism (7) is slidably guided through the guide slot/opening in the side cover [FIG. 1].

    PNG
    media_image1.png
    493
    763
    media_image1.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side cover of Kraenzle to include a guide slot formed 
Regarding claim 2, Kraenzle discloses that the handle is adapted to be pivotally displaced about at least a portion of the first and second retention arms (Figures 4 and 5 depict the rotation of the handle about the axis defined by the portions 148, 150 of the retention arms; column 7, line 55-column 8, line 9).
Regarding claim 3, Kraenzle discloses that the first retention arm is a portion of a pin that extends through the first end of the body portion of the handle (the pin is defined by rod 148 and extends through the first end 172 of the handle) [FIG. 8].
Regarding claim 4, Kraenzle discloses that the body portion includes a first portion and a second portion, the first portion being positioned about a plane that is generally parallel to and offset from a plane of the second portion [FIG. 8] (see annotated drawing below; at least the outer edges of each of the portions define parallel and offset planes).

    PNG
    media_image2.png
    438
    588
    media_image2.png
    Greyscale

Regarding claim 5, Kraenzle discloses that the handle is adapted for the first and second release mechanisms to generally simultaneously release the first and second retention arms from the locking engagements with the first and second latches (column 6, line 60-column 7, line 33 and column 7, line 60-column 8, line 9; since the rods 148, 150 and the handle 154 are fixedly connected to each other and the release mechanisms and retention arms are provided on respective ends of the rods 148, 150, simultaneous operation occurs).
Regarding claim 6, Kraenzle discloses that the first and second ends are positioned at opposing ends (105, 107) of a tailgate (102) [FIG. 11].
Regarding claim 7, Kraenzle discloses a biasing member (170) adapted to provide a biasing force to bias the handle to the first position (column 8, lines 10-21).
Regarding claim 8, Kraenzle discloses: A latch mechanism (100) comprising:
a latch (128) having a tip portion (distal edge of the latch including end 144 and surface 146) and an engagement portion (intermediate section of the latch including surface 130), the engagement portion generally defining a recess (recess defined behind surface 130) [FIG. 3]; and
a handle (154) having at least one retention arm (the retention arm is defined by the section 148 of the rod 136 and the corner section of the keeper 132 formed in part by the keeper surface 134 that engages the latch) and at least one release mechanism (164), the handle configured for pivotal displacement between a first position [FIG.7] and a second position [FIG. 5], at least a portion of the at least one retention arm adapted to be received within the recess when the handle is in the first position (the corner section of the keeper 132 is received in the recess defined behind the latching surface 130) [FIG. 7] and to be removable from the recess at least when the handle is in the second position [FIG. 5], the at least one release mechanism configured to engage the tip portion to pivotally displace the latch as the handle is pivotally displaced toward the second position (column 5, line 59-column 6, line 9) [FIGS. 4-7];
a tailgate (102) having a front wall (the front wall is the outwardly facing wall shown best in Figure 11) and a rear wall (the rear wall is the opposite, inwardly facing wall shown in at least Figure 3) that extend between a first opposing end (at 105) and a second opposing end (at 107) of the tailgate, the tailgate structured to retain the handle [FIGS. 8, 11]; and

Kraenzle does not disclose a guide slot in the side cover through which the release mechanism is slidably guided.
Nonetheless, Peters discloses a latch mechanism comprising a gate with a side cover (2) having a guide slot (the slot is defined at the rear section 2a of the side cover, shown in Figure 2; see annotated drawing above), wherein a release mechanism (7) is slidably guided through the guide slot in the side cover [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side cover of Kraenzle to include a guide slot formed by the side cover, as taught by Peters, in order to prevent unwanted deflection of the release mechanism during operation, and to prevent the release mechanism from being damaged when the gate is in an open position.
Regarding claim 9, Kraenzle discloses a latch biasing member (156) configured to bias at least a portion of the engagement portion against the at least one retention arm (column 5, lines 17-32) [FIGS. 5-7].
Regarding claim 10, Kraenzle discloses that the handle is configured to be pivotally displaced between the first position [FIG. 7] and the second position [FIG. 5] about at least a portion of the at least one retention arm (Figures 4 and 5 depict the rotation of the handle about the axis defined by the portion 148 of the retention arm; column 7, line 55-column 8, line 9).
Regarding claim 11, Kraenzle discloses that the at least one retention arm is a portion of a pin that extends through a portion of the handle (the pin is defined by rod 148 and extends through a portion of the handle at 172) [FIG. 8] and that the handle is pivotally displaced between the first position and the second position about the pin (column 7, line 55-column 8, line 9) [FIGS. 5-7].
Regarding claim 12, Kraenzle discloses that the release mechanism and the handle are part of the same monolithic structure (column 6, lines 40-47; column 7, lines 34-56). Note: The term “monolithic” is defined as “constituting or acting as a single, often rigid, uniform whole” (definition retrieved from 
Regarding claim 13, Kraenzle discloses that the at least one retention arm comprises a first retention arm and a second retention arm, and wherein the at least one release mechanism comprises a first release mechanism and a second release mechanism, the first retention arm and the first release mechanism being positioned about a first end of the handle, and the second retention arm and the second release mechanism being positioned about a second end of the handle (column 3, lines 21-28 discloses a symmetrical configuration including a latch mechanism at each end 105, 107 of the tailgate; each latch mechanism includes a retention arm and a release mechanism as described with respect to claim 8 above; the positioning of the latch mechanisms about first and second ends of the handle is shown in at least Figures 8 and 11).
Regarding claim 14, Kraenzle discloses that the handle further includes a biasing member (170), the biasing member configured to provide a biasing force to bias the handle to the first position (column 8, lines 10-21).
Regarding claim 15, Kraenzle discloses A hinged gate (102) comprising:
a gate wall having a front portion (the front portion is the outwardly facing wall shown best in Figure 11), a rear portion (the rear portion is the opposite, inwardly facing wall shown in at least Figure 3), and a pair of opposing ends (105, 107);
a handle (154) pivotally connected to the gate wall for pivotal displacement of the handle between a first position [FIG. 7] and a second position [FIG. 5], the handle having a first end and a second end (the first and second ends are defined by the rods 148 and 150, respectively), the first end being generally adjacent to one of the pair of opposing ends and the second end being generally adjacent to the other of the pair of opposing ends [FIGS. 8, 11], the handle further including a first retention arm (the retention arm is defined by the section 148 of the rod 136 and the corner section of the keeper 132 formed in part by the keeper surface 134 that engages the latch) and a first release mechanism (164) positioned at the first end and a second retention arm and a second release mechanism (the second side 107 includes a latch mechanism 100 symmetrical to 
a first latch (128) positioned adjacent to the first end [FIG. 8], the first latch having an engagement portion (intermediate section of the latch including surface 130) that generally defines a recess (recess defined behind surface 130) [FIG. 3], the first recess configured to receive the insertion of at least a portion (corner section of the keeper 132 that engages the latch) of the first retention arm for a locking engagement between the first latch and the first retention arm [FIG. 7]; and
a second latch (128) positioned adjacent to the second end [FIG. 11], the second latch having a second engagement portion that generally defines a second recess, the second recess configured to receive the insertion of at least a portion of the second retention arm for a locking engagement between the second latch and the second retention arm (column 3, lines 21-28 discloses a symmetrical configuration including a latch mechanism including a latch 128 at each end 105, 107 of the tailgate; each latch includes a retention arm and a release mechanism having the structure described with respect to the first latch above); and 
a cover (the cover is defined by the edge wall of the hinged gate 102, in which the through-hole defined at 137 is positioned, shown in at least Figures 3 and 8) connected to one of the pair of opposing ends of the gate wall and structured to extend between the front portion and rear portion [FIG. 3].
Kraenzle does not disclose a guide slot in the side cover through which the release mechanism is slidably guided.
Nonetheless, Peters discloses a hinged gate having a side cover (2) including a guide slot (the slot is defined at the rear section 2a of the side cover, shown in Figure 2; see annotated drawing above), through which a release mechanism (7) is slidably guided [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side cover of Kraenzle to include a guide slot formed by the side cover, as taught by Peters, in order to prevent unwanted deflection of the release mechanism during operation, and to prevent the release mechanism from being damaged when the gate is in an open position.
Regarding claim 16, Kraenzle discloses that the first release mechanism is configured to pivotally displace the first latch when the handle is displaced to the second position to release the first retention arm from the locking engagement with the first latch (column 5, line 59-column 6, line 9) [FIGS. 4-7], and the wherein the second release mechanism is configured to pivotally displace the second latch when the handle is displaced to the second position to release the second retention arm from the locking engagement with the second latch (column 3, lines 21-28; column 7, line 66-column 8, line 9).
Regarding claim 17, Kraenzle discloses that the handle is pivotally connected to the gate wall by the first and second retention arms (column 7, lines 6-21).
Regarding claim 18, Kraenzle discloses that the front portion comprises at least two front portion segments, and wherein the at least two front portion segments are separated by a gap, and wherein at least a portion of the handle is positioned in the gap when the handle is in the first position [FIG. 11] (see annotated drawing below).

    PNG
    media_image3.png
    543
    790
    media_image3.png
    Greyscale

Regarding claim 19
Regarding claim 20, Kraenzle discloses a first latch biasing member (156) to bias the first latch member into the locking engagement with the first retention arm when the handle is in the first position (column 5, lines 17-32) [FIGS. 5-7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634